 



March 7, 2002

Mr. Weston M. Hicks
56 Twin Oak Road
Short Hills, NJ 07078

Dear Weston:

     In order to induce you to remain in the employ of The Chubb Corporation
(the “Company”) and in consideration of your continuing in the Company’s employ,
the Company agrees to provide the severance benefits specified below on the
terms and subject to the conditions stated. However, in the absence of a Change
in Control of the Company, as defined below, nothing in this Agreement shall
affect the Company’s normal right to terminate your employment or your right to
leave its employ.

     1.     Change in Control. For purposes of this Agreement a Change in
Control will be deemed to have occurred



          (A)     if following (i) a tender or exchange offer for voting
securities of the Company, (ii) a proxy contest for the election of Directors of
the Company or (iii) a merger or consolidation or sale of all or substantially
all of the business or assets of the Company, the Directors of the Company
immediately prior to the initiation of such event cease to constitute a majority
of the Board of Directors of the Company upon the occurrence of such event or
within one year after such event, or



          (B)      if any “person” or “group” (as defined under the beneficial
ownership rules of Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934 and Rule 13d-3 thereunder) acquires ownership or control, or power to
control, 25% or more of the outstanding voting securities of the Company without
prior approval or ratification by a majority of the Company’s Directors in
office at the time of such event.

     2.     Conditions to Severance Benefits. The benefits provided for in
Section 5 shall be payable or accrue to you if (a) a Change in Control has
occurred and (b) your employment with the Company has terminated within two
years after the Change in Control, other than termination by reason of (i) your
death, (ii) your retirement at normal retirement age (“Retirement”) under the
Company’s pension plan as in effect immediately prior to the Change in Control,
(iii) your voluntary termination other than for Good Reason, (iv) your
retirement for Disability or (v) your discharge for Cause.

 



--------------------------------------------------------------------------------



 



Mr. Weston M. Hicks
March 7, 2002
Page 2

     Termination by you of your employment for “Good Reason” shall mean
termination by you of your employment, subsequent to a Change in Control,
because of:



        (A)      the assignment to you, without your express written consent, of
any duties inconsistent with your positions, duties, responsibilities, authority
and status with the Company and its principal subsidiaries immediately prior to
such Change in Control, or a change in your reporting responsibilities, titles
or offices as in effect immediately prior to the Change in Control, or any
removal of you from or any failure to re-elect you to any of such positions,
except in connection with the termination of your employment for Cause,
Disability, Retirement, as a result of your death or by you without Good Reason;



       (B)      a reduction by the Company in your base salary as in effect at
the time of such Change in Control;



       (C)      a failure by the Company to continue (or to replace with
equivalent plans) the Performance Share Plan, the Annual Incentive Compensation
Plan or any other Bonus Plan in which you participated for the year immediately
preceding such Change in Control (the “Bonus Plans”) which are in effect at the
time of such Change in Control or a failure by the Company to continue you as a
participant in such Bonus Plans (or equivalent plans) on a basis which would
entitle you to receive under such Bonus Plans (or equivalent plans) amounts at
least equal to the average amounts you received pursuant to such Bonus Plans for
the three years preceding such Change in Control;



       (D)      the Company’s requiring you to maintain your principal office or
conduct your principal activities anywhere other than at the Company’s principal
executive offices in the New York Metropolitan area, including Somerset County,
New Jersey;



       (E)      the failure by the Company to continue in effect (or to replace
with equivalent plans) the Company’s Capital Accumulation Plan or any other
compensation plan, any stock ownership plan, stock purchase plan, stock option
plan, life insurance plan, health and accident plan, financial services plan,
hospital-medical plan, dental plan, or disability plan in which you are
participating or eligible to participate at the time of such Change in Control,
or the taking of any action by the Company which would adversely affect your
participation in or materially reduce your benefits under any such plans (or
equivalent plans) or deprive you of any material fringe benefit enjoyed or to be
enjoyed by you at the time of such Change in Control;



       (F)      the failure by the Company to obtain the assumption of the
agreement to perform this Agreement by any successor as contemplated in
Section 7 hereof;



       (G)      any purported termination of your employment which is not
effected pursuant to a Notice of Termination satisfying the applicable
requirements with respect to such Notice; or

 



--------------------------------------------------------------------------------



 



Mr. Weston M. Hicks
March 7, 2002
Page 3



       (H)      a determination made by you in good faith, whether before or
after the date you are eligible for early retirement under the Company’s pension
plan, that as a result of such Change in Control you are not able to discharge
your duties effectively; or



       (I)      any termination of this Agreement pursuant to Section 6 prior to
the expiration of two years from the occurrence of the Change in Control.

     Termination of your employment for “Cause” shall mean termination because
of (A) the willful and continued failure by you substantially to perform your
duties with the Company and its principal subsidiaries (other than any such
failure resulting from your incapacity due to physical or mental illness), after
a demand for substantial performance is delivered to you by the Chief Executive
Officer of the Company, which specifically identifies the manner in which such
executive believes that you have not substantially performed your duties, or
(B) the willful engaging by you in misconduct which is materially injurious to
the Company, monetarily or otherwise. For purposes of this paragraph, no act, or
failure to act, on your part shall be considered “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in or not opposed to the best interests of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a Notice of Termination from the Chief Executive Officer of the Company
after reasonable notice to you and an opportunity for you, together with your
counsel, to be heard before the Board of Directors, and a finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
clauses (A) or (B) of the first sentence of this paragraph and specifying the
particulars thereof in detail.

     Termination of your employment for Disability shall mean termination in
accordance with the provisions of the Company’s Long Term Disability Plan as in
effect immediately preceding the Change in Control.

     3.     Notice of Termination. Any purported termination of your employment
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated. No purported termination of your employment by the
Company shall be effective if it is not effected pursuant to a Notice of
Termination satisfying the requirements of this Section 3.

     4.      Date of Termination. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the performance of your
duties on a full-time basis during such 30-day period) and (B) if your
employment is terminated for any other reason, the date on which a Notice of
Termination is given.

 



--------------------------------------------------------------------------------



 



Mr. Weston M. Hicks
March 7, 2002
Page 4

     5.     Severance Benefits. Subject to the conditions in Section 2, on
termination of your employment you shall be entitled to the following benefits:



       (A)      you shall be entitled to an amount (the “Severance
Compensation”) equal to two times the sum of (i) one year’s salary at the annual
rate in effect at the time of the Change in Control and (ii) the average for the
three calendar years preceding such Change in Control of your bonuses under the
Annual Incentive Compensation Plan (1984) (or successor plan), provided,
however, that your Severance Compensation shall not be greater than the amount
you would have received as salary and such bonuses from the Company had you
remained in the employ of the Company from the Date of Termination until your
normal retirement date under the Company’s pension plan (on the assumption that
your salary would remain at the same annual rate as in effect at the time of
Change in Control and that your annual bonuses would be the average for the
three calendar years preceding such Change in Control of such bonuses). The
Severance Compensation will be payable in full on the Date of Termination;



       (B)      the Company shall also pay to you an amount equal to all legal
fees and expenses incurred by you as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce or retain any right or benefit
provided by this Agreement);



       (C)      the Company shall maintain in full force and effect, for your
continued benefit until the earlier of (a) two years after the Date of
Termination or, (b) your commencement of full time employment with a new
employer, all life insurance, hospital-medical, dental, health and accident, and
disability plans in which you were entitled to participate immediately prior to
such Change in Control, provided that your continued participation is possible
under the general terms and provisions of such plans and programs. In the event
that your participation in any such plan or program is barred for any reason
whatsoever, the Company shall arrange to provide you with benefits substantially
similar to those which you are entitled to receive under such plan or program;



       (D)      you shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 5 be reduced by any
compensation earned by you as the result of employment by another employer after
the Date of Termination or otherwise.

     6.      Term of Agreement. This Agreement shall have an initial term of two
(2) years from the date hereof and shall be automatically extended at the
expiration of said two-year period for successive two (2) year periods unless
the Company gives you one year’s prior written notice that it is terminating
this Agreement at the expiration of the then current two year period.

 



--------------------------------------------------------------------------------



 



Mr. Weston M. Hicks
March 7, 2002
Page 5

     7.     Successors; Binding Agreement.



       (A)      The Company will require any purchaser of all or substantially
all of the business or assets of the Company, by agreement in form and substance
satisfactory to you to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such purchase had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 7(A) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.



       (B)      This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there be no such designee, to your estate.

     8.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
Chairman of the Company, with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

     9.     Miscellaneous. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer as may be specifically designated by
the Board of Directors of the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement; provided, however, that this Agreement shall not supersede or in any
way affect the rights, duties or obligations you may have under any other
written agreement with the Company. This Agreement shall be governed by, and
construed in accordance with, the laws (other than principles of conflicts of
laws) of the State of New York.

     10.    Validity. The invalidity or unenforceability of any provision of
this Agreement in any respect shall not affect the validity or enforceability of
such provision in any other respect or of any other provision of this Agreement,
all of which shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Mr. Weston M. Hicks
March 7, 2002
Page 6

     If the forgoing correctly sets forth our understanding on the subject
matter hereof, kindly sign and return to the Company the enclosed copy hereof,
which will thereupon become our binding agreement.

        Sincerely,     THE CHUBB CORPORATION         By:      

--------------------------------------------------------------------------------

      Dean R. O’Hare
  Chairman

Agreed to this            day

of March 2002

--------------------------------------------------------------------------------

Weston M. Hicks

 